Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Provides Update on FDA Review TORONTO, April 11 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced that the U.S. Food and Drug Administration ("FDA") has upheld their decision regarding the company's appeal of the not substantially equivalent (NSE) letter it received in January 2008 in connection with a premarket submission to expand indication for its skin cholesterol test. In the ruling, the FDA agreed with the company on two of the three issues on appeal, but concluded that the clinical trial data was not sufficient to determine that the product is substantially equivalent to other markers of cardiovascular risk. PreMD submitted the 510(k) notification in 2007 with the data from a clinical study that was based on guidance received from the FDA in 2004. "Our situation now is strictly in the area of a scientific disagreement.
